*789OPINION OF THE COURT
Memorandum.
Order affirmed, without costs, for the reasons stated in the memorandum at the Appellate Division.
The unsworn statement of a subscribing witness to a designating petition is a formal act requiring compliance with prescribed statutory procedure. Section 6-132 of the Election Law mandates that, preceding his or her signature, a subscribing witness state his or her name, party enrollment, residence, election district, ward or assembly district, city or town, county, the number of signatures witnessed and the date. The addition of this information subsequent to the signature of the subscribing witness by another in the witness’ absence is a nullity, rendering the witnessed signatures invalid. (E.g., Matter of Anderson v Power, 1 AD2d 603, affd 1 NY2d 868.)
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed, without costs, in a memorandum.